Case 1:15-cr-00570-PKC Document 27 Filed 04/25/19 Page 1 of 1 Page|D #: 131

FOX HORAN & CAMER|N| LLP

885 TH|RD AVENUE
l7TH FLOOR
NEW YORK, NEW YORK |0022
ATTORNEYS AND COUNSELLORS TELEF’HONE: (212) 480-4800

AT LAW TELECOP[ERS: 1212) 269-2383

l212)709-0248
W|LLlAM M. BRODSKY

PARTNER EMA|LI WMBRODSKY§@FOXLEX.COM

Aer 25, 2019

BV ECF and Federal Express

Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NeW York l 1201

Re: Um`ted States v. Sergio Jadue
15 Cr. 570 (PKCl

Dear Judge Chen:

We represent l\/Ir. Jadue. l Write to respectfully request that the sentencing
date for rny client, currently set for May 21, 2019, be adjourned to a date in Novernber,
20l9 convenient to the Court. Kristin Mace, Esq., one of the Assistant United States
Attorneys assigned to this case, has advised rne that the Government consents to this
request

     

Very truly y urs \/*\

WMB :kg

ccc Kristin l\/[ace, Esq., Assistant United States Attorney (by ECF)

